Citation Nr: 0823546	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sciatica of the left 
lower extremity, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which grated service connection for 
degenerative joint disease, lumbar spine, and denied service 
connection for sciatica, left leg.


FINDING OF FACT

The competent medical evidence, overall, reflects that it is 
at least as likely as not that the veteran's sciatica of the 
left lower extremity is related to his service-connected 
degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

Service connection for sciatica of the left lower extremity, 
to include as secondary to service-connected degenerative 
joint disease of the lumbar spine, is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

The veteran is service-connected for degenerative joint 
disease of the lumbar spine.  His contentions include that 
his sciatica of the left lower extremity is secondary to his 
service-connected back disability.  

The veteran's service medical records reflect that he was 
treated for prolonged left sciatic nerve pain.  In July 1980, 
he was diagnosed with herniated nucleus pulposus, L5-S1 
interspace with left S1 nerve root compression.  He was put 
on limited duty for a 6-month period beginning in August 
1980.  He showed improvement but was put on limited duty for 
another 6-month period in February 1981.  No further 
treatment was shown.  The veteran reported the condition on 
his separation report of medical history but there is no 
corresponding report of separation medical examination.  

Recent VA outpatient treatment reports reflect complaints of 
low back pain that radiates down the veteran's legs.  The 
report of a July 2006 VA examination includes similar 
complaints.  On objective examination, there was impaired 
sensation to pinprick in the left lower extremity and left 
great toe.  The diagnosis was lumbar degenerative disc 
disease; resorption of the disc at L5, S1 with calcification 
of the annulus and mild spinal stenosis.  

The VA examiner noted that the medical opinion sought was 
whether it was at least as likely as not that the any 
clinical pathology of the lumbar spine found on current 
examination was causally related to a herniated disc noted in 
service.  The examiner commented that there was radiological 
evidence of resorption of the disk at the L5-S1 level with 
calcification in that area and subsequent spinal stenosis 
which could easily account for the veteran's ongoing pain in 
the lumbar area with radiation into the left leg.  Therefore, 
it was at least as likely as not (50/50) that the clinical 
pathology noted on this examination [including impaired 
sensation to pinprick in the left lower extremity and left 
great toe] was causally related to the herniated disc at L5-
S1 diagnosis noted during the veteran's service.  

Based on this medical opinion, the August 2006 rating 
decision on appeal granted service connection for 
degenerative joint disease of the lumbar spine.

The Board finds that this VA medical opinion also supports 
service connection for sciatica of the left lower extremity, 
to include as secondary to service-connected degenerative 
joint disease of the lumbar spine.  The medical opinion 
provides objective evidence of current sciatica of the left 
lower extremity and links it to the veteran's service-
connected degenerative joint disease of the lumbar spine.

Based on the foregoing, service connection for sciatica of 
the left lower extremity, to include as secondary to service-
connected degenerative joint disease of the lumbar spine, is 
warranted.  


ORDER

Service connection for sciatica of the left lower extremity, 
to include as secondary to service-connected degenerative 
joint disease of the lumbar spine, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


